Case 1:21-mj-00515-GMH DO Gace: 131-mj-00515 ~7ING/ 1of1

Assigned To : Harvey, G. Michael
Assign. Date : 7/6/2021
Description: Arrest Rule(5)

  

OW
CRCRRR: USAO 2021R00027

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA a
v. *  CRIMINALNO. PONS ICRA >
ANTWOINE ANTONIO GLOVER, * (Felon in Possession of a Firearm and
DEANGELO AHMAD GLOVER, and * Ammunition, 18 U.S.C. § 922(g)(1))
MICHAEL DAMION JONES, si
Defendants * S
* x Q =
Hee eREK ery =
INDICTMENT a =
Oo
COUNT ONE Uv
(Felon in Possession of a Firearm and Ammunition) o
The Grand Jury for the District of Maryland charges that: O S

 

On or about December 24, 2020, in the District of Maryland, the defendants,
ANTWOINE ANTONIO GLOVER,
DEANGELO AHMAD GLOVER, and
MICHAEL DAMION JONES,
knowing they had previously been convicted of a crime punishable by imprisonment for a term

exceeding one year, knowingly possessed a firearm and ammunition—that is, one Glock model

23 .40 caliber pistol, serial number TLW987, and .40 caliber ammunition—and the firearm and

(jon. Lure /cec
Joffathan F. Lenzner

Acting United States Attorney

ammunition were in and affecting commerce.

BUS C_£ 92%/e 1)
wees NGIAT

A TRUE BILL:

SIGNATURE REDACTED i

Date: |

Forepersofh
